In a letter signed February 14, 2015, addressed to the Clerk of the Appellate Courts, respondent Yehlen D. Brooks, f/k/a Maiy Yehlen Brooks, an attorney admitted to practice law in Kansas, voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2014 Kan. Ct. R. Annot. 403).
At the time the respondent surrendered her license, a formal hearing was pending regarding five docketed disciplinary complaints filed in connection with her practice of immigration law in California. The complaints alleged that the respondent violated Kansas Rules of Professional Conduct 1.1 (2014 Kan. Ct. R. Annot. 456) (competence); 1.3 (2014 Kan. Ct. R. Annot. 475) (diligence); 1.4 (2014 Kan. Ct. R. Annot. 495) (communication); 1.5 (2014 Kan. Ct. R. Annot. 515) (fees); 1.15 (2014 Kan. Ct. R. Annot. 567) (safekeeping property); 1.16 (2014 Kan. Ct. R. Annot. 583) (termination of representation); 8.1 (2014 Kan. Ct. R. Annot. 670) (bar admission and disciplinary matters); and 8.4 (2014 Kan. Ct. R. Annot. 680) (misconduct).
This court, having examined the files of the office of the Disciplinary Administrator, finds that tire surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It is THEREFORE ordered that Yehlen D. Brooks, f/k/a Mary Yehlen Brooks, be and she is hereby disbarred from the practice of law in Kansas, and her license and privilege to practice law are hereby revoked.
It is further ordered that tire Clerk of the Appellate Courts strike the name of Yehlen D. Brooks, f/k/a Mary Yehlen Brooks from the roll of attorneys licensed to practice law in Kansas.
*452It is further ORDERED that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).
Dated this 2nd day of March, 2015.